EXHIBIT 99.4 Occidental Petroleum Corporation Third Quarter 2012 Earnings Conference Call October 25, 2012 1 2 •Income from continuing operations — $1.4 Billion in 3Q12 vs. $1.8 Billion in 3Q11 or $1.3 Billion in 2Q12. –EPS $1.70 (diluted) vs. $2.18 (diluted) in 3Q11 or $1.64 (diluted) in 2Q12. •3Q12 income from continuing operations improved $0.06 per diluted share from 2Q12: –Higher margins in marketing and trading businesses; –partially offset by lower earnings in the chemical segment. –In the oil and gas segment, the effect of higher liquids production and domestic gas prices was partially offset by the impact of a 3% decline in realized worldwide crude oil prices. Third Quarter 2012 Earnings - Highlights Third Quarter 2012 Earnings - Highlights 2 Third Quarter 2012 Earnings - Oil & Gas Segment Variance Analysis - 3Q12 vs. 2Q12 Third Quarter 2012 Earnings - Oil & Gas Segment Variance Analysis - 3Q12 vs. 2Q12 •Core Results for 3Q12 of $2.0 B vs. $2.0 B in 2Q12 ($ in millions) 3 4 3Q123Q11 Oil and Gas Production Volumes (mboe/d) 766739 •3Q12 production of 766 mboe/d increased 4% from 3Q11; •Domestic production was 469 mboe/d, an increase of 7 mboe/d from 2Q12 and the eighth consecutive quarterly domestic volume record for the company; •Domestic production was 8% higher than 3Q11. –Almost all of the sequential quarterly increase came from the Permian and Williston basins; –CA production was higher in liquids but flat on a BOE basis with 2Q12, mainly due to lower gas volumes associated with initial start-up issues of the new gas plant.These issues were resolved mid-quarter although the positive effect of the plant on 3Q12 was limited; –CA’s current production run rate is ~150 mboe/d. Third Quarter 2012 Earnings - Oil & Gas Production Details regarding other country-specific production levels available in the IR Supplemental Schedules 4 5 •Latin America volumes were 32 mboe/d; •In the Middle East region, volumes were 265 mboe/d: –Dolphin’s production was 13 mboe/d lower than 2Q12 resulting from the full cost recovery of pre-startup capital, as we noted last quarter; –Qatar’s production was also impacted by a facility outage in August, which reduced production by 5 mboe/d.The outage was subsequently resolved; –The rest of the Middle East partially offset these decreases in part due to higher spending levels. •Factors affecting production sharing and similar contracts, including oil prices, did not significantly impact this quarter’s production volumes compared to 3Q11 or 2Q12. Third Quarter 2012 Earnings - Oil & Gas Production Third Quarter 2012 Earnings - Oil & Gas Production Details regarding country specific production levels available in the IR Supplemental Schedules 5 6 •3Q12 realized prices were mixed for our products compared to 2Q12. −Our worldwide crude oil realized price was $96.62 per bbl, a decrease of about 3%; −worldwide NGLs were $40.65 per barrel, also a decrease of about 3%; −domestic natural gas prices were $2.48 per mcf, an improvement of 19%. •The change in worldwide crude oil realized price was primarily due to the mix of sales volumes in 3Q12 •3Q12 realized prices were lower than 3Q11 prices for all our products. –On a year-over-year basis, price decreases were 1% for worldwide crude oil; –27% for worldwide NGLs, and; –41% percent for domestic natural gas. Third Quarter 2012 Earnings - Oil & Gas Segment Realized Prices Third Quarter 2012 Earnings - Oil & Gas Segment
